Exhibit 10.6

ADMINISTRATIVE SERVICES AGREEMENT

This Administrative Services Agreement (this “Agreement”) by and between
SandRidge Energy, Inc., a Delaware corporation, with offices at 123 Robert S.
Kerr Avenue, Oklahoma City, OK 73102-6406 (the “Company”), and SandRidge
Mississippian Trust I, a statutory trust formed under the laws of the State of
Delaware (the “Trust”) is delivered to be effective as of 12:01 a.m., Central
Time, January 1, 2011 (the “Effective Time”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in
Article I below.

WHEREAS, pursuant to that certain Term Overriding Royalty Interest Conveyance
(PDP), that certain Term Overriding Royalty Interest Conveyance (PUD), that
certain Perpetual Overriding Royalty Interest Conveyance (PDP) and that certain
Perpetual Overriding Royalty Interest Conveyance (PUD), each effective as of the
Effective Time (collectively, the “Conveyances”), SandRidge Exploration and
Production, LLC has caused to be conveyed to the Trust or Mistmada Oil Company,
Inc., an Oklahoma corporation (the “Company Subsidiary”), as applicable,
overriding royalty interests in certain oil and natural gas properties located
in Alfalfa, Garfield, Grant, Major and Woods Counties, Oklahoma (the “Royalty
Interests”);

WHEREAS, the Company Subsidiary has assigned all of its Royalty Interests to the
Trust, and consequently the Trust holds all of the Royalty Interests; and

WHEREAS, in connection with the Conveyances, the Company has agreed to provide
certain administrative services for the Trust in exchange for an administrative
services fee as described herein.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intended to be legally bound
hereby, it is agreed as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:

“AAA” has the meaning set forth in Section 2.06.

“Administrative Services Fee” has the meaning set forth in Section 3.01.

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control,”
in the preceding sentence, refers to the possession by one Person, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.

“Claimant” has the meaning set forth in Section 2.06.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Subsidiary” has the meaning set forth in the recitals to this
Agreement.

“Conveyances” has the meaning set forth in the recitals to this Agreement.

“Development Agreement” means that certain Development Agreement, effective as
of the Effective Time, between the Company, SandRidge Exploration and
Production, LLC, and the Trust, as the same may be amended from time to time.

“Effective Time” has the meaning set forth in the introductory paragraph to this
Agreement.

“External Expenses” means the actual out-of-pocket fees, costs and expenses
incurred by the Company in connection with the provision of the Services.

“Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including acts of God, strikes, lockouts, acts of the public enemy,
wars or warlike action (whether actual or impending), arrests and other
restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, and floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.

“Person” means any natural person, corporation, partnership, trust, estate or
other entity, organization, or association.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of April 12, 2011, by and between the Trust and the Company.

“Respondent” has the meaning set forth in Section 2.06.

“Royalty Interests” has the meaning set forth in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Rules” has the meaning set forth in Section 2.06.

“Services” has the meaning set forth in Section 2.01.

“Special Provision” has the meaning set forth in Section 2.06.

“Termination Date” has the meaning set forth in Section 5.01.

“Trust” has the meaning set forth in the introductory paragraph to this
Agreement.

“Trust Agreement” means the Amended and Restated Trust Agreement of the Trust,
dated as of April 12, 2011 (as may be amended from time to time), among
SandRidge Energy, Inc., the Trustee and Corporation Trust Company, as Delaware
Trustee.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

Section 1.02 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation;” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

ARTICLE II

SERVICES

Section 2.01 Services. Subject to the terms of this Agreement and in exchange
for the payments described in Section 3.01, the Company hereby agrees to provide
the Trust with such services as are necessary to fulfill the purposes of the
Trust as set forth in Section 2.02 of the Trust Agreement, such other
administrative services of similar character and scope to the foregoing and any
other administrative services that may be required to satisfy the Trust’s
obligations under the Registration Rights Agreement, that the Trust may
reasonably request the Company provide during the term of this Agreement,
including such accounting, bookkeeping and informational services as may be
necessary for the preparation of reports the Trust is or may be required to
prepare and/or file in accordance with applicable tax and securities laws,
exchange listing rules and other requirements, including reserve reports, tax
returns and Forms K-1 (all of the foregoing being herein called the “Services”).

Section 2.02 Performance of Services by Others. The parties hereby agree that in
discharging the Company’s obligations under this Agreement, the Company may, in
its sole discretion, engage any other Person, including its Affiliates, to
perform the Services (or any part of the Services) on its behalf and that,
subject to the Company’s right to reimbursement for

 

3



--------------------------------------------------------------------------------

External Expenses in accordance with this Agreement, the performance of the
Services (or any part of the Services) by any such Person shall be treated as if
the Company performed such Services itself. Notwithstanding the foregoing,
nothing contained herein shall relieve the Company of its obligations hereunder.

Section 2.03 Intellectual Property. Any (a) inventions, whether patentable or
not, developed or invented, or (b) copyrightable material (and the intangible
rights of copyright therein) developed, in each case by the Company, its
Affiliates or its or their employees in connection with the performance of the
Services shall be the property of the Company; provided, however, that the Trust
shall be granted an irrevocable, royalty-free, non-exclusive and
non-transferable right and license to use such inventions or material; and
provided further, however, that the Trust shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default or violation of a right or license to use such inventions or material
granted to the Company by any Person other than an Affiliate of the Company.
Notwithstanding the foregoing, the Company will use all commercially reasonable
efforts to grant such right and license to the Trust.

Section 2.04 Independent Status. It is expressly acknowledged by the parties
hereto that each party is an “independent contractor” and nothing in this
Agreement is intended nor shall be construed to create an employer/employee,
joint venture or partnership relationship, or to allow any party to exercise
control or direction over the other party. Except as required in connection with
the performance of the Services, neither the Company nor any agent, employee,
servant, contractor or subcontractor of the Company or any of its Affiliates
shall have the authority to bind the Trust to any contract or arrangement.
Neither the Trust nor the Trustee shall be liable for the salary, wages or
benefits, including workers’ compensation insurance and unemployment insurance,
of any employee, agent, servant, contractor or subcontractor of the Company or
its Affiliates by virtue of this Agreement. The Company shall not be a fiduciary
with respect to the Trust and shall owe no fiduciary duties or liabilities to
the Trust.

Section 2.05 Warranties; Limitation of Liability. The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES.
IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO ANY OF THE
PERSONS RECEIVING ANY SERVICES OR TO ANY OTHER PERSON FOR ANY EXEMPLARY,
PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICES, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICES, ITS AFFILIATES OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A PERSON THAT IS NOT A PARTY TO THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
2.05 WILL SURVIVE TERMINATION OF THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

Section 2.06 Disputes. ANY DISPUTE, CONTROVERSY OR CLAIM THAT MAY ARISE BETWEEN
OR AMONG THE COMPANY (ON THE ONE HAND) AND THE TRUST (ON THE OTHER HAND) IN
CONNECTION WITH OR OTHERWISE RELATING TO THIS AGREEMENT, THE NATURE OR QUALITY
OF THE SERVICES, THE CALCULATION OR ALLOCATION OF THE ADMINISTRATIVE SERVICES
FEE OR EXTERNAL EXPENSES OR THE APPLICATION, IMPLEMENTATION, VALIDITY OR BREACH
OF THIS AGREEMENT, SHALL BE FINALLY, CONCLUSIVELY AND EXCLUSIVELY SETTLED BY
BINDING ARBITRATION IN OKLAHOMA CITY, OKLAHOMA (IF NO SUCH OFFICE EXISTS, IN THE
DALLAS, TEXAS OFFICE OF AAA) IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES
(THE “RULES”) OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR THERETO
(“AAA”) THEN IN EFFECT. THE COMPANY AND THE TRUST HEREBY EXPRESSLY WAIVE THEIR
RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO TRIAL BY JURY, WITH
RESPECT TO ANY MATTER SUBJECT TO ARBITRATION PURSUANT TO THIS SECTION 2.06.
EITHER THE COMPANY OR THE TRUST MAY BRING AN ACTION, INCLUDING A SUMMARY OR
EXPEDITED PROCEEDING, IN ANY COURT HAVING JURISDICTION, TO COMPEL ARBITRATION OF
ANY DISPUTE, CONTROVERSY OR CLAIM TO WHICH THIS SECTION 2.06 APPLIES. EXCEPT
WITH RESPECT TO THE FOLLOWING PROVISIONS (THE “SPECIAL PROVISIONS”) WHICH SHALL
APPLY WITH RESPECT TO ANY ARBITRATION PURSUANT TO THIS SECTION 2.06, THE
INITIATION AND CONDUCT OF ARBITRATION SHALL BE AS SET FORTH IN THE RULES, WHICH
RULES ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE WITH THE SAME EFFECT AS IF
THEY WERE ACTUALLY PRINTED HEREIN.

(a) In the event of any inconsistency between the Rules and the Special
Provisions, the Special Provisions shall control. References in the Rules to a
sole arbitrator shall be deemed to refer to the tribunal of arbitrators provided
for under subparagraph (c) below in this Section 2.06.

(b) The arbitration shall be administered by AAA.

(c) The arbitration shall be conducted by a tribunal of three arbitrators.
Within ten days after arbitration is initiated pursuant to the Rules, the
initiating party or parties (the “Claimant”) shall send written notice to the
other party or parties (the “Respondent”), with a copy to the Oklahoma City,
Oklahoma office of AAA (if no such office exists, to the Dallas, Texas office of
AAA), designating the first arbitrator (who shall not be a representative or
agent of any party but may or may not be an AAA panel member and, in any case,
shall be reasonably believed by the Claimant to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to completely perform arbitral duties). Within ten
days after receipt of such notice, the Respondent shall send written notice to
the Claimant, with a copy to the Oklahoma City, Oklahoma office of AAA (if no
such office exists, to the Dallas, Texas office of AAA) and to the first
arbitrator, designating the second arbitrator (who shall not be a representative
or agent of any party, but may or may not be an AAA panel member and, in any
case, shall be reasonably believed by the Respondent to possess the requisite
experience, education and expertise in respect of the matters to which the claim
relates to enable such person to competently perform arbitral duties). Within
ten days after such

 

5



--------------------------------------------------------------------------------

notice from the Respondent is received by the Claimant, the Respondent and the
Claimant shall cause their respective designated arbitrators to select any
mutually agreeable AAA panel member as the third arbitrator. If the respective
designated arbitrators of the Respondent and the Claimant cannot so agree within
said ten day period, then the third arbitrator will be determined pursuant to
the Rules. For purposes of this Section 2.06, the Company (on the one hand) and
the Trust (on the other hand) shall each be entitled to the selection of one
arbitrator. Prior to commencement of the arbitration proceeding, each arbitrator
shall have provided the parties with a resume outlining such arbitrator’s
background and qualifications and shall certify that such arbitrator is not a
representative or agent of any of the parties. If any arbitrator shall die, fail
to act, resign, become disqualified or otherwise cease to act, then the
arbitration proceeding shall be delayed for fifteen days and the party by or on
behalf of whom such arbitrator was appointed shall be entitled to appoint a
substitute arbitrator (meeting the qualifications set forth in this
Section 2.06) within such fifteen day period; provided, however, that if the
party by or on behalf of whom such arbitrator was appointed shall fail to
appoint a substitute arbitrator within such fifteen day period, the substitute
arbitrator shall be a neutral arbitrator appointed by the AAA arbitrator within
fifteen days thereafter.

(d) All arbitration hearings shall be commenced within one hundred twenty days
after arbitration is initiated pursuant to the Rules, unless, upon a showing of
good cause by a party to the arbitration, the tribunal of arbitrators permits
the extension of the commencement of such hearing; provided, however, that any
such extension shall not be longer than sixty days.

(e) All claims presented for arbitration shall be particularly identified and
the parties to the arbitration shall each prepare a statement of their position
with recommended courses of action. These statements of position and recommended
courses of action shall be submitted to the tribunal of arbitrators chosen as
provided hereinabove for binding decision. The tribunal of arbitrators shall not
be empowered to make decisions beyond the scope of the position papers.

(f) The arbitration proceeding will be governed by the substantive laws of the
State of New York and will be conducted in accordance with such procedures as
shall be fixed for such purpose by the tribunal of arbitrators, except that
(i) discovery in connection with any arbitration proceeding shall be conducted
in accordance with the Federal Rules of Civil Procedure and applicable case law,
(ii) the tribunal of arbitrators shall have the power to compel discovery and
(iii) unless the parties otherwise agree and except as may be provided in this
Section 2.06, the arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, to the exclusion of any provision of state law or other
applicable law or procedure inconsistent therewith or which would produce a
different result. The parties shall preserve their right to assert and to avail
themselves of the attorney-client and attorney-work-product privileges, and any
other privileges to which they may be entitled pursuant to applicable law. No
party to the arbitration or any arbitrator may compel or require mediation
and/or settlement conferences without the prior written consent of all such
parties and the tribunal of arbitrators.

(g) The tribunal of arbitrators shall make an arbitration award as soon as
possible after the later of the close of evidence or the submission of final
briefs, and in all cases the award shall be made not later than thirty days
following submission of the matter. The finding and decision of a majority of
the arbitrators shall be final and shall be binding upon the parties.

 

6



--------------------------------------------------------------------------------

Judgment upon the arbitration award or decision may be entered in any court
having jurisdiction thereof or application may be made to any such court for a
judicial acceptance of the award and an order of enforcement, as the case may
be. The tribunal of arbitrators shall have the authority to assess liability for
pre-award and post-award interest on the claims, attorneys’ fees, expert witness
fees and all other expenses of arbitration as such arbitrators shall deem
appropriate based on the outcome of the claims arbitrated. Unless otherwise
agreed by the parties to the arbitration in writing, the arbitration award shall
include findings of fact and conclusions of law.

(h) Nothing in this Section 2.06 shall be deemed to (i) limit the applicability
of any otherwise applicable statute of limitations or repose or any waivers
contained in this Agreement, (ii) constitute a waiver by any party hereto of the
protections afforded by 12 U.S.C. § 91 or any successor statute thereto or any
substantially equivalent state law, (iii) restrict the right of the Trustee to
make application to any state or federal district court having jurisdiction in
Oklahoma City, Oklahoma to appoint a successor Trustee or to request
instructions with regard to any provision in this Agreement when the Trustee is
unsure of its obligations thereunder, or (iv) apply to the Delaware Trustee (as
defined in the Trust Agreement).

The provisions of this Section 2.06 will survive termination of this Agreement.

ARTICLE III

ADMINISTRATIVE SERVICES FEE; REIMBURSEMENT OF EXPENSES

Section 3.01 Administrative Services Fee; Reimbursement of External Expenses.

(a) The Trust shall pay to the Company an annual administrative services fee of
$200,000 (the “Administrative Services Fee”), which shall be paid in immediately
available funds and in equal quarterly installments, on or before the 45th day
following each calendar quarter. In the event that this Agreement is terminated
during a calendar quarter pursuant to Section 5.01, the amount of the
Administrative Services Fee for such calendar quarter shall be based upon the
pro rata portion of the Administrative Services Fee that shall have accrued
during such quarter up to and including the Termination Date.

(b) In addition to the Administrative Services Fee, the Trust shall reimburse
the Company on or before the 45th day following each calendar quarter for all
reasonable and necessary External Expenses associated with the provision of
Services in the preceding quarter as set forth in a reasonably detailed invoice
provided by the Company to the Trust on or before the 15th day following each
calendar quarter.

Section 3.02 Set-Off. In the event that the Company or any of its Affiliates
owes the Trust a sum certain in an uncontested amount under any other agreement,
then any such amounts may, in the sole discretion of the Company, be aggregated
and the Trust and the Company (and the Company’s Affiliates, as the case may be)
shall discharge their obligations by netting those amounts against any amounts
owed by the Trust to the Company under this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

FORCE MAJEURE

Section 4.01 Force Majeure. The Company’s obligation under this Agreement shall
be excused when and to the extent its performance of that obligation is
prevented due to Force Majeure. The Company shall promptly notify the Trustee
that it is prevented from performing its obligations by reason of Force Majeure
and shall exercise due diligence to end its inability to perform as promptly as
practicable. Notwithstanding the foregoing, the Company shall not be required to
settle any strike, lockout or other labor dispute in which it or any of its
Affiliates may be involved.

ARTICLE V

MISCELLANEOUS

Section 5.01 Term and Termination.

(a) This Agreement shall become effective on the date of this Agreement and
shall continue until the date (the “Termination Date”) that is the earliest of:

(i) the date the Trust shall have dissolved and commenced winding up its
business and affairs in accordance with Section 9.02 of the Trust Agreement;

(ii) the date that all of the Conveyances have been terminated or are no longer
held by the Trust;

(iii) the date that either the Company or the Trustee may designate by
delivering a written notice no less than 90 days prior to such date, provided
that the Company’s drilling obligations under the Development Agreement shall
have been completed by such date; provided further, however, that the Company
shall not terminate this Agreement except in connection with the Company’s
transfer of some or all of the Subject Interests (as defined in the Conveyances)
and then only with respect to the Services to be provided with respect to the
Subject Interests being transferred, and only upon the delivery to the Trustee
of an agreement of the transferee of such Subject Interests, reasonably
satisfactory to the Trustee, in which such transferee assumes the responsibility
to perform the Services relating to the Subject Interests being transferred; and

(iv) the date as mutually agreed by the parties to this Agreement.

(b) Upon termination of this Agreement in accordance with this
Section 5.01(a)(i) or (ii), all rights and obligations under this Agreement
shall cease except for (i) obligations that expressly survive termination of
this Agreement, (ii) liabilities and obligations that have accrued prior to the
Termination Date, including the obligation to pay any amounts that have become
due and payable prior to such Termination Date and (iii) the obligation to pay
any portion of the Administrative Services Fee that has accrued prior to such
Termination Date, even if such portion has not become due and payable at such
time. Upon termination of this Agreement in accordance with
Section 5.01(a)(iii), the Company’s obligations to provide Services shall cease
only with respect to the Subject Interests transferred, and shall otherwise
continue unabated. In

 

8



--------------------------------------------------------------------------------

the event that the Company terminates this Agreement with respect to Subject
Interests transferred in accordance with Section 5.01(a)(iii), the
Administrative Services Fee shall be proportionately reduced, unless the Company
certifies to the Trustee that such transfer of the Subject Interests will not
result in a material decrease in the Company’s costs of providing the Services
to the Trust with respect to the remaining Subject Interests.

Section 5.02 Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one Business Day after being
deposited with such courier, if made by overnight courier or (iv) on the date
indicated on the notice of receipt, if made by first-class mail, to the parties
as follows:

 

  (a) if to the Trust or the Trustee, to:

SandRidge Mississippian Trust I

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Mike J. Ulrich

Facsimile No.: (512) 479-2253

With a copy to:

Bracewell & Giuliani LLP

111 Congress Avenue

Suite 2300

Austin, Texas 78701

Attention: Thomas W. Adkins

Facsimile No.: (512) 479-3940

 

  (b) if to the Company, to:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

With a copy to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

or to such other address as such Person may have furnished to the other Persons
identified in this Section 5.02 in writing in accordance herewith.

 

9



--------------------------------------------------------------------------------

Section 5.03 Entire Agreement; Supersedure; Third Party Beneficiaries. This
Agreement, together with all other agreements and documents contemplated to be
executed and delivered in connection with the transactions contemplated hereby,
constitutes the entire agreement of the parties relating to the matters
contained herein, superseding all prior contracts or agreements, whether written
or oral, relating to the matters contained herein. This Agreement does not
confer upon any Person, other than the parties hereto, any rights or remedies.

Section 5.04 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party under this Agreement.

Section 5.05 Amendment or Modification. This Agreement may be amended or
modified from time to time only by a written instrument executed by each of the
parties to this Agreement.

Section 5.06 Assignment. Except as provided in Section 2.02, and except for any
transfer of the rights of the Trustee hereunder to a successor trustee of the
Trust, no party to this Agreement shall have the right to assign its rights or
obligations under this Agreement without the written consent of the other party
to this Agreement.

Section 5.07 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

Section 5.08 Severability. If any provision of this Agreement or the application
thereof to any party to this Agreement or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to the other party to this Agreement or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

Section 5.09 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

Section 5.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 

10



--------------------------------------------------------------------------------

Section 5.11 Limitation of Trustee’s Liability. It is expressly understood and
agreed by the Parties hereto that (a) this Agreement is executed and delivered
by the Trustee not individually or personally, but solely as Trustee in the
exercise of the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Agreement.

[Remainder of page deliberately left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SandRidge Energy, Inc. By:  

/s/ James D. Bennett

  Name:   James D. Bennett   Title:  

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Administrative Services Agreement]



--------------------------------------------------------------------------------

SandRidge Mississippian Trust I By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:  

/s/ Michael J. Ulrich

  Name:   Michael J. Ulrich   Title:   Vice-President

 

[Signature Page to Administrative Services Agreement]